Citation Nr: 0714695	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04-22 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to June 30, 1992, for 
the grant of service connection and a compensable evaluation 
for spondylolisthesis. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

The veteran had active service from December 1972 to 
December 1975 and from July 1977 to February 1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the benefit sought on 
appeal.  


REMAND

A preliminary review of the record discloses a need for 
further adjudication prior to appellate consideration of the 
issue certified for appeal.  In this regard, in the veteran's 
Substantive Appeal, he specifically contended that there was 
clear and unmistakable error in the May 1980 rating decision 
that denied service connection for a back disorder.  However, 
the RO has not addressed this matter and the Board finds that 
this issue is inextricably intertwined with the issue 
currently on appeal.  As such, further adjudication is 
necessary.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's 
decision that further adjudication in this case is necessary.  
This case is being returned to the RO via the Appeals 
Management Center in Washington, D.C., and the veteran will 
be notified when further action on his part is necessary.  
Accordingly, this case is REMANDED for the following action:

The RO should adjudicate the veteran's 
claim of clear and unmistakable error in 
the May 1980 rating decision that denied 
service connection for a back disorder.  
The veteran should be notified of the 
decision and of his appellate rights.  If 
the decision is unfavorable and the 
veteran files a Notice of Disagreement 
and Substantive Appeal after the issuance 
of a Statement of the Case, this matter 
should be included in the current appeal. 

The purpose of this REMAND is to obtain additional 
adjudication, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
argument he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.



	                  
_________________________________________________
	VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



